PER CURIAM
Plaintiff appeals a judgment dismissing his complaint as to all defendants on the ground that the action was commenced more than ten years after the construction of the facility alleged to have caused the injury. ORS 12.135. He argues that the statutory time limits, as applied, violate Article I, section 10, of the Oregon Constitution and the Fourteenth Amendment to the federal constitution.
Plaintiffs contention that statutes of ultimate repose are unconstitutional has been rejected in a number of cases. We discern no distinction between those cases and this one. See Johnson v. Star Machinery Co., 270 Or 694, 530 P2d 53 (1974); Josephs v. Burns & Bear, 260 Or 493, 491 P2d 203 (1971); Marinelli v. Ford Motor Co., 72 Or App 268, 696 P2d 1, rev den 299 Or 251 (1985); Davis v. Whiting Corporation, 66 Or App 541, 674 P2d 1194, rev den 297 Or 82 (1984).
Affirmed.